Spbague, J.,
delivered the opinion of the Court, Temple, J., and Oeockett, J., concurring:
The findings of the Court fail to support the judgment. From these findings it appears that defendant was the own*128er of certain real estate in the county of Los Angeles, in tbe year 1868, wbicb was assessed to bim prior to the 23d of October of that year, for the fiscal year 1868-9, the taxes upon which assessment defendant subsequently paid; that defendant sold and conveyed the same land on.the 23d day of October to one Casad, receiving in consideration of such sale and conveyance $1,000 in hand and the note of Oasad for $8,000, payable at a future day, secured by mortgage on the same land; and from the complaint it appears that in November, 1868, the defendant, by order of the Board of Supervisors, was reassessed with the amount of this mortgage held by him from Casad.
This was clearly a double assessment, substantially, of the same property to the same individual, a proceeding, in our judgment, not contemplated by the statute and not authorized thereby.
Judgment reversed and cause remanded, with directions to the Court below to order judgment for defendant.